Appeal by defendant from an order and judgment of Franklin County Court made on February 27, 1950, which revoked a previous suspension of sentence and imposed a sentence of two and one half to five years in Clinton Prison on the earlier plea of guilty to two counts of an indictment for grand larceny. The County Judge who conducted these proceedings and made the order appealed from was District Attorney of Franklin County when the indictment was returned, when the plea of guilty "was. entered and when the sentence was originally suspended. Under such circumstances he was disqualified to act judicially in this matter and the order and judgment are void. (Judiciary Law, § 14; People v. Morgan, 277 App. Div. 956.) The judgment and order appealed from are reversed on the law and the Warden of Clinton Prison is directed to discharge the defendant from imprisonment. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.